Exhibit 10.37

As Amended Effective April 11, 2011

HDS INVESTMENT HOLDING, INC.

STOCK INCENTIVE PLAN

Article I

Purpose

HDS Investment Holding, Inc. has established this stock incentive plan to foster
and promote its long-term financial success. Capitalized terms have the meaning
given in Article XI.

Article II

Powers of the Board

Section 2.1 Power to Grant Awards. The Board shall select Employees and Eligible
Directors to receive Awards. The Board shall determine the terms of each Award,
consistent with the Plan.

Section 2.2 Administration. The Board shall be responsible for the
administration of the Plan. The Board may prescribe, amend and rescind rules and
regulations relating to the administration of the Plan, provide for conditions
and assurances it deems necessary or advisable to protect the interests of the
Company and make all other determinations necessary or advisable for the
administration and interpretation of the Plan. Any authority exercised by the
Board under the Plan shall be exercised by the Board in its sole discretion.
Determinations, interpretations or other actions made or taken by the Board
under the Plan shall be final, binding and conclusive for all purposes and upon
all persons.

Section 2.3 Delegation by the Board. All of the powers, duties and
responsibilities of the Board specified in this Plan may be exercised and
performed by any duly constituted committee thereof to the extent authorized by
the Board to exercise and perform such powers, duties and responsibilities, and
any determination, interpretation or other action taken by such committee shall
have the same effect hereunder as if made or taken by the Board.

Article III

Shares Subject to Plan

Section 3.1 Number. The maximum number of shares of Common Stock that may be
issued under the Plan or be subject to Awards may not exceed 55,646,511 shares,
of which a maximum of 30,930,722 shares may be issued in



--------------------------------------------------------------------------------

respect of Options granted under the Plan. The shares of Common Stock to be
delivered under the Plan may consist, in whole or in part, of authorized but
unissued Common Stock that are not reserved for any other purpose, of shares of
such stock which have been reacquired by the Company, of shares of such stock
which have been paid to the Company pursuant to the exercise of Awards under the
Plan, or of shares of such stock which have been withheld by the Company for the
payment of taxes.

Section 3.2 Canceled, Terminated or Forfeited Awards. If any Award or portion
thereof is for any reason forfeited, canceled or otherwise terminated without
exercise, the Common Stock subject to such Award or portion thereof shall again
be available for grant under the Plan.

Section 3.3 Adjustment in Capitalization. If and to the extent necessary or
appropriate to reflect any Common Stock dividend, extraordinary dividend, stock
split or share combination or any recapitalization, merger, consolidation,
exchange of shares, spin-off liquidation or dissolution of the Company or other
similar transaction affecting the Common Stock, the Board shall proportionately
adjust the number of Common Stock available for issuance under the Plan and the
number, class, exercise price or other terms of any outstanding Award and/or
make other provisions with respect to the holder or holders of an outstanding
Award.

Article IV

Stock Purchase or Grant; Deferred Share Units

Section 4.1 Awards and Administration. The Board may offer and sell or otherwise
grant Common Stock to Participants at such time or times and subject to such
vesting or other conditions as it shall determine, the terms of which shall be
set forth in a Subscription Agreement, or, in the case of a Deferred Share Unit,
a Deferred Share Unit Agreement.

Section 4.2 Minimum Purchase Price. Unless otherwise determined by the Board,
the purchase price for any Common Stock to be offered and sold pursuant to this
Article IV shall not be less than the Fair Market Value on the Grant Date.

Section 4.3 Payment. Unless otherwise determined by the Board, the purchase
price with respect to any Common Stock offered and sold pursuant to this Article
IV shall be paid in cash or other readily available funds simultaneously with
the closing of the purchase of such Common Stock.

 

2



--------------------------------------------------------------------------------

Article V

Terms of Options

Section 5.1 Grant of Options. The Board may grant Options to Participants at
such time or times as it shall determine. Options granted pursuant to the Plan
will not be “incentive stock options” as defined in the Code. Each Option
granted to a Participant shall be evidenced by an Option Agreement that shall
specify the number of shares of Common Stock that may be purchased pursuant to
such Option, the exercise price at which shares of Common Stock may be purchased
pursuant to such Option, the duration of such Option (not to exceed the tenth
anniversary of the Grant Date), and such other terms as the Board shall
determine.

Section 5.2 Exercise Price. The exercise price per share of Common Stock to be
purchased upon exercise of an Option shall not be less than the Fair Market
Value on the Grant Date.

Section 5.3 Vesting and Exercise of Options. Options shall become vested or
exercisable in accordance with the vesting schedule or upon the attainment of
such performance criteria as shall be specified by the Board on or before the
Grant Date. The Board may accelerate the vesting or exercisability of any
Option, all Options or any class of Options at any time and from time to time.

Section 5.4 Payment. The Board shall establish procedures governing the exercise
of Options, which procedures shall generally require that prior written notice
of exercise be given and that the exercise price (together with any required
withholding taxes or other similar taxes, charges or fees) be paid in full in
cash, cash equivalents or other readily available funds at the time of exercise;
provided that, in the case of an Employee whose employment terminates in a
Special Termination, the Board may determine in its sole discretion to permit
such Employee (or his or her estate) to elect a “cashless exercise” of all or a
portion of the vested Options held by such Employee following the effective date
his or her termination of employment, pursuant to which the aggregate exercise
price of the vested Options so exercised, plus any required withholding taxes or
other similar taxes, charges or fees, shall be paid by the Company withholding a
number of shares of Common Stock subject to such vested Options sufficient to
cover such obligations, as determined by the Company in its sole discretion.
Notwithstanding the foregoing, on such terms as the Board may establish from
time to time following a Public Offering (i) the Board may permit a Participant
to tender any Common Stock such Participant has owned for at least six months
and one day for all or a portion of the applicable exercise price or minimum
required withholding taxes, and (ii) the Board may authorize the Company to
establish a broker-assisted

 

3



--------------------------------------------------------------------------------

exercise program. In connection with any Option exercise, the Company may
require the Participant to furnish or execute such other documents as it shall
reasonably deem necessary to (a) evidence such exercise, (b) determine whether
registration is then required under the U.S. federal securities laws or similar
non-U.S. laws, or (c) comply with or satisfy the requirements of the U.S.
federal securities laws, applicable state or non-U.S. securities laws or any
other law. As a condition to the exercise of any Option before a Public
Offering, a Participant shall enter into a Subscription Agreement.

Article VI

Termination of Employment

Section 6.1 Expiration of Options Following Termination of Employment. Unless
otherwise determined by the Board on or before the Grant Date, if a
Participant’s employment with the Company terminates, such Participant’s Options
shall be treated as follows:

(a) any unvested Options shall terminate effective as of such termination of
employment (determined without regard to any statutory or deemed or express
contractual notice period); provided that if the Employee’s employment with the
Company is terminated in a Special Termination (i.e., by reason of the
Employee’s death or Disability), any unvested Options held by the Employee that
by their terms would vest solely based on continued employment shall immediately
vest as of the effective date of such Special Termination;

(b) except in the case of a termination for Cause, vested Options shall remain
exercisable through the earliest of (i) the normal expiration date, (ii) the
90-day anniversary of the effective date of the Participant’s termination of
employment (determined without regard to any statutory or deemed or express
contractual notice period), (iii) the 180-day anniversary in the case of a
Special Termination or a retirement at normal retirement age or later), and
(iv) any cancellation pursuant to Section 3.3 or Section 7.1; and

(c) in the case of a termination for Cause, any and all Options held by such
Participant (whether or not then vested or exercisable) shall terminate
immediately upon such termination of employment.

Section 6.2 Certain Rights upon Termination of Employment Prior to a Public
Offering. Each Subscription Agreement governing shares of Common

 

4



--------------------------------------------------------------------------------

Stock acquired upon the exercise of Options shall provide that the Company and
one or more of the Investors shall have successive rights prior to a Public
Offering to purchase all or any portion of a Participant’s Common Stock upon any
termination of employment (determined without regard to any statutory or deemed
or express contractual notice period), at such time and at a purchase price per
share equal to the Fair Market Value as of the date specified in the
Subscription Agreement (or, if the Participant’s employment termination
qualifies as a termination for Cause, for a purchase price per share equal to
the lesser of (i) the Fair Market Value as of the date specified in the
Subscription Agreement and (ii) such Participant’s per share purchase price).

Article VII

Change in Control

Section 7.1 Accelerated Vesting and Payment. Except as otherwise provided in
this Article VII, and unless otherwise provided in the Award Agreement, upon a
Change in Control, (a) each Award that by its terms would otherwise vest based
solely on continued employment shall vest in full in connection with such Change
in Control and each other Award shall, to the extent it has not or will not by
its terms vest before or in connection with such Change in Control, be canceled,
and (b) the holder of any vested Award (including any Award that vests in
connection with such Change in Control) shall be entitled to receive, in
complete satisfaction of such Award, a payment in an amount or with a value
equal to the number of shares of Common Stock covered by such vested Award times
the excess, if any, of the Change in Control Price over any applicable exercise
price or reference price, if any, for such Award.

Section 7.2 Alternative Award. No cancellation, acceleration or other payment
shall occur with respect to any Award or class or type of Award if the Board
determines, prior to the occurrence of a Change in Control, that such Award
shall be honored or assumed, or new rights substituted therefor following the
Change in Control (such honored, assumed or substituted award, an “Alternative
Award”).

Section 7.3 Limitation of Benefits. If, whether as a result of accelerated
vesting, the grant of an Alternative Award or otherwise, a Participant would
receive any payment, deemed payment or other benefit as a result of the
operation of Section 7.1 or Section 7.2 that, together with any other payment,
deemed payment or other benefit a Participant may receive under any other plan,
program, policy or arrangement, would constitute an “excess parachute payment”
under section 280G of the Code, then, notwithstanding anything in this Plan to
the

 

5



--------------------------------------------------------------------------------

contrary, the payments, deemed payments or other benefits such Participant would
otherwise receive under Section 7.1 or Section 7.2 shall be reduced to the
extent necessary to eliminate any such excess parachute payment and such
Participant shall have no further rights or claims with respect thereto. If the
preceding sentence would result in a reduction of the payments, deemed payments
or other benefits a Participant would otherwise receive in more than an
immaterial amount, the Company will use its commercially reasonable best efforts
to seek the approval of the Company’s shareholders in the manner provided for in
section 280G(b)(5) of the Code and the regulations thereunder with respect to
such reduced payments or other benefits (if the Company is eligible to do so),
so that such payments would not be treated as “parachute payments” for these
purposes (and therefore would cease to be subject to reduction pursuant to this
Section 7.3).

Article VIII

Director Awards

Director Awards may have such terms as the Board shall determine from time to
time, and may be granted as part of the retainer or other fees payable to an
Eligible Director or as part of an arrangement that permits the deferral of
payment of such fees, on a mandatory or elective basis, into the right to
receive Common Stock and distributions thereon in the future (or a cash payment
measured by reference to the value therof).

Article IX

Authority to Vary Terms or Establish Local Jurisdiction Plans

The Board may vary the terms of Awards under the Plan, or establish sub-plans
under this Plan to authorize the grant of awards that have additional or
different terms or features from those otherwise provided for in the Plan, if
and to the extent the Board determines necessary or appropriate to permit the
grant of awards that are best suited to further the purposes of the Plan and to
comply with applicable securities laws in a particular jurisdiction or provide
terms appropriately suited for Employees in such jurisdiction in light of the
tax laws of such jurisdiction while being as consistent as otherwise possible
with the terms of Awards under the Plan; provided that this Article IX shall not
be deemed to authorize any increase in the number of Common Stock available for
issuance under the Plan set forth in Section 3.1.

 

6



--------------------------------------------------------------------------------

Article X

Amendment, Modification, and Termination of the Plan

The Board may terminate or suspend the Plan at any time, and may amend or modify
the Plan from time to time. No amendment, modification, termination or
suspension of the Plan shall in any manner adversely affect any Award
theretofore granted under the Plan without the consent of the Participant
holding such Award or the consent of a majority of Participants holding similar
Awards (such majority to be determined based on the number of shares covered by
such Awards). Shareholder approval of any such amendment, modification,
termination or suspension shall be obtained to the extent mandated by applicable
law, or if otherwise deemed appropriate by the Board.

Article XI

Definitions

Section 11.1 Definitions. Whenever used herein, the following terms shall have
the respective meanings set forth below:

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person; provided that a director, member of management or other Employee of the
Company or any of its Subsidiaries shall not be deemed to be an Affiliate of the
Investors. For these purposes, “control” (including the terms “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
Person by reason of ownership of voting securities, by contract or otherwise.

“Alternative Award” has the meaning given in Section 7.2.

“Award” shall mean an Option, a Deferred Share Unit, a Director Award or an
offer and sale of Common Stock pursuant to Article IV, in each case granted
pursuant to the terms of the Plan.

“Award Agreement” means a Subscription Agreement, an Option Agreement or any
other agreement evidencing an Award.

“Board” means the Board of Directors of the Company.

“Cause” means, unless otherwise provided in the Award Agreement, any of the
following: (i) the Participant’s commission of a crime involving

 

7



--------------------------------------------------------------------------------

fraud, theft, false statements or other similar acts or commission of any crime
that is a felony (or a comparable classification in a jurisdiction that does not
use these terms); (ii) the Participant’s willful or grossly negligent failure to
perform his or her employment-related duties for the Company and its
Subsidiaries; (iii) the Participant’s material violation of any Company policy
as in effect from time to time; (iv) the Participant’s engaging in any act or
making any statement that impairs, impugns, denigrates, disparages or negatively
reflects upon the name, reputation or business interests of the Company, its
Subsidiaries or any of the Investors; (v) the Participant’s material breach of
any Award Agreement, employment agreement, or noncompetition, nondisclosure or
nonsolicitation agreement to which the Participant is a party or by which the
Participant is bound or (vi) the Participant’s engaging in any conduct injurious
or detrimental to the Company or its any of its Subsidiaries. The determination
as to whether “Cause” has occurred shall be made by the Board, which shall have
the authority to waive the consequences under the Plan of the existence or
occurrence of any of the events, acts or omissions constituting “Cause.” It
shall constitute termination for Cause if, following a Participant’s termination
of employment for any reason, the Board determines that the Company or one of
its Subsidiaries could have terminated such Participant’s employment for Cause.

“Change in Control” means the first to occur of the following events after the
Effective Date:

(i) the acquisition by any person, entity or “group” (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended) of 50% or more
of the combined voting power of the Company’s then outstanding voting
securities, other than any such acquisition by the Company, any of its
Subsidiaries, any employee benefit plan of the Company or any of its
Subsidiaries, or by the Investors, or any Affiliates of any of the foregoing;

(ii) the merger, consolidation or other similar transaction involving the
Company, as a result of which persons who were stockholders of the Company
immediately prior to such merger, consolidation, or other similar transaction do
not, immediately thereafter, own, directly or indirectly, more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the merged or consolidated company; or

 

8



--------------------------------------------------------------------------------

(iii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, Affiliates of the
Company.

Notwithstanding the foregoing, a Public Offering shall not constitute a Change
in Control.

“Change in Control Price” means the price per Common Share offered in
conjunction with any transaction resulting in a Change in Control. If any part
of the offered price is payable other than in cash, the Change in Control price
shall be determined in good faith by the Board as constituted immediately prior
to the Change in Control.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

“Common Stock” means the common stock, par value U.S. $.01 per share, of the
Company.

“Company” means HDS Investment Holding, Inc., a Delaware corporation, and any
successor thereto, and, for purposes of determining the status of a
Participant’s employment with the “Company” shall include the Company’s
Subsidiaries.

“Deferred Share Unit” means the right granted pursuant to the Plan to receive a
share of Common Stock (or a cash payment with respect thereto).

“Deferred Share Unit Agreement” between the Company and a Participant embodying
the terms of any Deferred Share Unit in the form approved by the Board from time
to time for such purpose.

“Director Award” means an award granted pursuant to Article VIII to an Eligible
Director of Common Stock, a Deferred Share Unit, an Option or any similar Award
or a payment measured by reference to a share of Common Stock and/or
distributions thereon.

 

9



--------------------------------------------------------------------------------

“Disability” means, unless otherwise provided in an Award Agreement, a
Participant’s long-term disability within the meaning of the long-term
disability insurance plan or program of the Company or any Subsidiary then
covering the Participant, or in the absence of such a plan or program, as
determined by the Board. The Board’s reasoned and good faith judgment of
Disability shall be final and shall be based on such competent medical evidence
as shall be presented to it by the Participant or by any physician or group of
physicians or other competent medical expert employed by the Participant or the
Company to advise the Board.

“Effective Date” has the meaning given in Section 12.10.

“Eligible Director” means a member of the Board other than an employee or
officer of the Company or any of its Subsidiaries.

“Employee” means any executive, officer or other employee of the Company or any
Subsidiary.

“Fair Market Value” means, as of any date of determination prior to a Public
Offering, the per share fair market value on such date of a share of Common
Stock as determined in good faith by the Board. In making a determination of
Fair Market Value, the Board shall give due consideration to such factors as it
deems appropriate, including, but not limited to, the earnings and other
financial and operating information of the Company in recent periods, the
potential value of the Company as a whole, the future prospects of the Company
and the industries in which it competes, the history and management of the
Company, the general condition of the securities markets, the fair market value
of securities of companies engaged in businesses similar to those of the
Company, and any recent valuation of the Common Stock that shall have been
performed by an independent valuation firm (although nothing herein shall
obligate the Board to obtain any such independent valuation). The determination
of Fair Market Value will not give effect to any restrictions on transfer of the
Common Stock or take into account any control premium, but may take into account
the fact that such shares would represent a minority interest in the Company and
are illiquid. Following a Public Offering, “Fair Market Value” shall mean, as of
any date of determination, the mid-point between the high and the low trading
prices for such date per share of Common Stock as reported on the principal
stock exchange on which the shares of Common Stock are then listed.

 

10



--------------------------------------------------------------------------------

“Grant Date” means, with respect to any Award, the date as of which such Award
is granted pursuant to the Plan.

“Investor” means any of (i) Bain Capital Integral Investors 2006, LLC,
(ii) Carlyle Partners V, L.P., (iii) Carlyle Partners V-A, L.P., (iv) CP V
Coinvestment A, L.P., (v) CP V Coinvestment B, L.P., (vi) Clayton, Dubilier &
Rice Fund VII, L.P., (vii) Clayton, Dubilier & Rice Fund VII (Co-Investment),
L.P., (viii) CD&R Parallel Fund VII, L.P., (ix) any affiliate of any of the
foregoing that acquires shares of Common Stock, and (x) any successor in
interest to any thereof.

“Option” means the right granted pursuant to the Plan to purchase one share of
Common Stock.

“Option Agreement” means an agreement between the Company and a Participant
embodying the terms of any Options granted pursuant to the Plan and in the form
approved by the Board from time to time for such purpose.

“Participant” means any Employee or Eligible Director who is granted an Award.

“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

“Plan” means this HDS Investment Holding, Inc. Stock Incentive Plan.

“Public Offering” means the first day as of which (i) sales of Common Stock are
made to the public in the United States pursuant to an underwritten public
offering of the Common Stock led by one or more underwriters at least one of
which is an underwriter of nationally recognized standing or (ii) the Board has
determined that shares of the Common Stock otherwise have become publicly-traded
for this purpose.

“Special Termination” means a termination by reason of the Participant’s death
or Disability.

“Subscription Agreement” means a stock subscription agreement between the
Company and a Participant embodying the terms of any stock purchase made
pursuant to the Plan and in the form approved by the Board from time to time for
such purpose.

 

11



--------------------------------------------------------------------------------

“Subsidiary” means any corporation, limited liability company or other entity, a
majority of whose outstanding voting securities is owned, directly or
indirectly, by the Company.

Section 11.2 Gender and Number. Except when otherwise indicated by the context,
words in the masculine gender used in the Plan shall include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.

Article XII

Miscellaneous Provisions

Section 12.1 Nontransferability of Awards. Except as otherwise provided herein
or as the Board may permit on such terms as it shall determine, no Awards
granted under the Plan may be sold, transferred, pledged, assigned, hedged,
encumbered or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. All rights with respect to Awards granted to a
Participant under the Plan shall be exercisable during the Participant’s
lifetime by such Participant only (or, in the event of the Participant’s
Disability, such Participant’s legal representative). Following a Participant’s
death, all rights with respect to Awards that were outstanding at the time of
such Participant’s death and have not terminated shall be exercised by his
designated beneficiary or by his estate in the absence of a designated
beneficiary.

Section 12.2 Tax Withholding. The Company or the Subsidiary employing a
Participant shall have the power to withhold up to the minimum statutory
requirement, or to require such Participant to remit to the Company or such
Subsidiary, an amount sufficient to satisfy all U.S. federal, state, local and
any non-U.S. withholding tax or other governmental tax, charge or fee
requirements in respect of any Award granted under the Plan.

Section 12.3 Beneficiary Designation. Pursuant to such rules and procedures as
the Board may from time to time establish, a Participant may name a beneficiary
or beneficiaries (who may be named contingently or successively) by whom any
right under the Plan is to be exercised in case of such Participant’s death.
Each designation will revoke all prior designations by the same Participant,
shall be in a form reasonably prescribed by the Board, and will be effective
only when filed by the Participant in writing with the Board during his
lifetime.

 

12



--------------------------------------------------------------------------------

Section 12.4 No Guarantee of Employment or Participation. Nothing in the Plan or
in any agreement granted hereunder shall interfere with or limit in any way the
right of the Company or any Subsidiary to terminate any Participant’s employment
or retention at any time, or confer upon any Participant any right to continue
in the employ or retention of the Company or any Subsidiary. No Employee or
Eligible Director shall have a right to be selected as a Participant or, having
been so selected, to receive any Awards.

Section 12.5 No Limitation on Compensation; No Impact on Benefits. Nothing in
the Plan shall be construed to limit the right of the Company or any Subsidiary
to establish other plans or to pay compensation to its Employees or Eligible
Directors, in cash or property, in a manner that is not expressly authorized
under the Plan. Except as may otherwise be specifically and unequivocally stated
under any employee benefit plan, policy or program, no amount payable in respect
of any Award shall be treated as compensation for purposes of calculating a
Participant’s rights under any such plan, policy or program. The selection of an
Employee as a Participant shall neither entitle such Employee to, nor disqualify
such Employee from, participation in any other award or incentive plan.

Section 12.6 No Voting Rights. Except as otherwise required by law, no
Participant holding any Awards granted under the Plan shall have any right in
respect of such Awards to vote on any matter submitted to the Company’s
stockholders until such time as the shares of Common Stock underlying such
Awards have been issued, and then, subject to the voting restrictions contained
in the Subscription Agreement.

Section 12.7 Requirements of Law. The granting of Awards and the issuance of
shares of Common Stock pursuant to the Plan shall be subject to all applicable
laws, rules and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required. No Awards shall be granted
under the Plan, and no Common Stock shall be issued under the Plan, if such
grant or issuance would result in a violation of applicable law, including U.S.
federal securities laws and any applicable state or non-U.S. securities laws.

Section 12.8 Freedom of Action. Nothing in the Plan or any Award Agreement
evidencing an Award shall be construed as limiting or preventing the Company or
any Subsidiary from taking any action that it deems appropriate or in its best
interest (as determined in its sole and absolute discretion) and no Participant
(or person claiming by or through a Participant) shall have any right relating
to the diminishment in the value of any Award as a result of any such action.

 

13



--------------------------------------------------------------------------------

Section 12.9 Unfunded Plan; Plan Not Subject to ERISA. The Plan is an unfunded
plan and Participants shall have the status of unsecured creditors of the
Company. The Plan is not intended to be subject to the Employee Retirement
Income and Security Act of 1974, as amended.

Section 12.10 Term of Plan. The Plan shall be effective as of December 4, 2007,
(the “Effective Date”) and shall continue in effect, unless sooner terminated
pursuant to Article X, until the tenth anniversary of such date. The provisions
of the Plan shall continue thereafter to govern all outstanding Awards.

Section 12.11 Governing Law. The Plan, and all agreements hereunder, shall be
governed by and construed in accordance with the law of the State of Delaware
regardless of the application of rules of conflict of law that would apply the
laws of any other jurisdiction.

 

14